Citation Nr: 0107910	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-03 207	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from May 1972 to May 1976.  

In an October 1995 decision, the Board of Veterans' Appeals 
(Board) denied a claim for service connection for a 
neurologic disorder identified as multiple sclerosis.  This 
appeal arises from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that determined that new and 
material evidence had not been submitted since the October 
1995 Board decision and denied the application to reopen the 
claim.  

The veteran submitted a notice of disagreement in October 
1999.  The RO issued a statement of the case in November 
1999, and received the veteran's substantive appeal in 
February 2000.  

The veteran had requested a Board hearing at the RO, but 
later withdrew that request.  


REMAND

The issue now on appeal was decided prior to the passage of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA).  

The medical evidence before the Board in October 1995 did not 
reveal clinical documentation of neurological symptoms 
(ultimately shown to represent multiple sclerosis) prior to 
1989.  The October 1995 Board decision held that multiple 
sclerosis was not present in service or within the seven year 
presumptive period following discharge from service.  

Pursuant to the veteran's request, the RO obtained medical 
records from the VA Medical Center in Salem, Virginia (Salem 
VAMC) from July 1995 to August 1999 for association with the 
claims folder.  The RO also ascertained from the Salem VAMC 
that that facility has no medical records pertaining to 
treatment of the veteran prior to 1989.  

The Board has construed the veteran's comments in 
correspondence dated in October 1999 and in his statement on 
appeal in February 2000, to the effect that there is a 
physician at the Salem VAMC who is of the opinion that 
multiple sclerosis existed during his service.  Such a 
medical opinion, if one indeed exists, is favorable to the 
veteran.  As such, the Board must attempt to develop such 
evidence.  

The case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for multiple 
sclerosis from August 1999 to the 
present.  The RO should obtain all 
medical treatment records identified, 
particularly treatment records from the 
VA Medical Center in Salem, Virginia, 
from August 1999 to the current time and 
associate those records with the claims 
folder.  

2.  The veteran should be asked to 
provide the name of the physician at the 
VA Medical Center in Salem, Virginia, who 
he believes is of the opinion that his 
multiple sclerosis was present during 
service.  If the veteran identifies such 
a physician, the RO should contact that 
physician and ascertain from him/her 
whether he/she has an opinion as to the 
date of onset of the veteran's multiple 
sclerosis.  If the response is in the 
affirmative, the physician should be 
requested to offer a written opinion as 
to whether the veteran had multiple 
sclerosis during service or within seven 
years after discharge from service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

4.  The RO must then review the remanded 
issue and decide whether new and material 
evidence has been submitted to reopen the 
claim of service connection for multiple 
sclerosis.  If the claim is reopened, the 
RO should decide the issue of entitlement 
to service connection for multiple 
sclerosis on the basis of all evidence, 
both old and new, and based on a de novo 
review of the record.  If the adjudicated 
claim remains denied, the veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to comply with 
recently enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  





